           Case
           Case1:18-cv-08472-PKC
                1:19-cv-04492-PKC Document
                                  Document146
                                           58 Filed
                                              Filed10/16/19
                                                    10/11/19 Page
                                                             Page11of
                                                                   of33



                                     File motion by November 18, 2019. File response by
                                     December 12, 2019. File reply by December 30, 2019.
                                     SO ORDERED.
Gregory T. Parks
Partner
                                     Dated: 10/16/2019
+1.215.963.5170
gregory.parks@morganlewis.com


October 11, 2019

VIA ECF
Honorable P. Kevin Castel
United States District Judge, Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
Courtroom 11D
New York, NY 10007

Re:       In re Hudson’s Bay Company Data Security Incident Consumer Litigation
          No. 1:18-cv-8472 (PKC) [Related to No. 1:19-cv-04492 (PKC)]

Dear Judge Castel:

We represent Defendants Hudson’s Bay Company, Saks Incorporated, Saks Fifth Avenue LLC, Saks &
Company LLC and Lord & Taylor LLC (collectively, “Hudson’s Bay”) in the above-referenced action. As
required by Your Honor’s Individual Practices, we write regarding our proposed motion to dismiss the
Second Consolidated Amended Class Action Complaint (“Second Amended Complaint” or “SAC”) pursuant
to Rules 12(b)(1) and 12(b)(6). A status conference is scheduled with the Court on November 8, 2019.

Plaintiffs requested leave to amend to “correct certain deficiencies noted by Defendants in their [pre-
motion] letter regarding claims of the newly added Plaintiffs other than Plaintiff Rudolph.” (Dkt. 133).
Although the Second Amended Complaint removes five named Plaintiffs and includes some additional
factual detail on behalf of the remaining Plaintiffs, it otherwise fails to correct many of the deficiencies
identified in Hudson’s Bay’s pre-motion letter filed on September 9, 2019 (Dkt. 129) and, therefore,
should be dismissed pursuant to Rules 12(b)(1) and 12(b)(6). In addition, Plaintiffs’ two new statutory
claims fail because one statute does not allow a private right of action and the other bars class actions.

A.        The SAC Continues to Be Insufficient to Satisfy Rules 12(b)(1) and 12(b)(6).

For many of these Plaintiffs, this is their fourth or fifth effort to assert a claim. Yet, despite these multiple
opportunities, the Second Amended Complaint fails to address the following deficiencies identified in
Hudson’s Bay’s initial pre-motion letter, many of which are based on Your Honor’s May 7, 2019 Opinion in
Rudolph v. Hudson’s Bay Co., et al., No. 1:18-cv-8472 (PKC), Dkt. No. 96 (“Rudolph Opinion”). Without
repeating the deficiencies in detail, they are:

      1. Certain Plaintiffs continue to attempt to allege injury based on diminution in value of personal
         information (SAC ¶ 29(g))—a theory Your Honor rejected in the Rudolph Opinion. Id. at 15-16.
         Plaintiffs appear to have eliminated this allegation for named Plaintiffs who have not cancelled
         the payment card allegedly used at Hudson’s Bay stores. SAC ¶¶ 13, 14, 20, 21, 25. However,




                                                          Morgan, Lewis & Bockius       LLP

                                                          1701 Market Street
                                                          Philadelphia, PA 19103-2921         +1.215.963.5000
                                                          United States                       +1.215.963.5001
         Case
         Case1:18-cv-08472-PKC
              1:19-cv-04492-PKC Document
                                Document146
                                         58 Filed
                                            Filed10/16/19
                                                  10/11/19 Page
                                                           Page22of
                                                                 of33



Honorable P. Kevin Castel
October 11, 2019
Page 2

       Your Honor dismissed this claim in Rudolph on the basis that Rudolph did not include any specific
       allegations that the value of her personal information was diminished by the data security
       incident. Id. at 16. The Second Amended Complaint similarly fails to include such allegations
       and, therefore, the diminution in value claims do not plead an injury in fact.

   2. The Second Amended Complaint continues to assert a benefit of the bargain theory of injury
      (SAC ¶¶ 12-26). This Court rejected that theory in the Rudolph Opinion as too tenuous to
      support Article III standing. Id. at 7-8.

   3. Certain Plaintiffs’ requests to recover for future harm on cancelled cards have already been
      rejected by this Court as not rising to the level required to assert Article III standing. Rudolph
      Opinion at 10-11; SAC ¶¶ 12, 16, 18, 19, 22, 26 & 97(f).

   4. This case involves payment card data—not “more sensitive data” like a social security number,
      birth dates, or account passwords. Yet, all Plaintiffs fail to allege the requisite substantial risk of
      future harm. Plaintiffs’ claimed losses for time and resources to monitor for future identity theft
      are insufficient for an Article III injury. Rudolph Opinion at 12 (citing Clapper v. Amnesty Int’l
      USA, 568 U.S. 398, 414 (2013)).

   5. Plaintiffs Harris, Lefkowitz, Dennis Meduri, Giorgina Meduri, Sacklow and Targum still do not
      allege any fraudulent charges or attempted fraudulent charges on their payment cards. SAC ¶¶
      14, 17, 20, 21, 24, 25. Nor do they allege that they spent any time dealing with actual or
      attempted fraudulent charges. Id. These Plaintiffs’ claims must be dismissed in their entirety for
      lack of standing under Whalen v. Michaels Stores, Inc., 689 F. App’x 89 (2d Cir. 2017), as
      adopted by this Court in the Rudolph Opinion.

   6. Nearly all of the Plaintiffs fail to allege past harm with the specificity required by the Rudolph
      Opinion. This Court allowed Rudolph’s allegations of past harm to proceed because she alleged
      with specificity the expense and effort she claims she expended in direct relation to fraudulent
      charges attempted on a payment card she allegedly used at Saks OFF 5TH. Rudolph Opinion at
      15. Despite Hudson’s Bay identifying this shortcoming in its initial pre-motion letter, Plaintiffs
      amended their complaint to provide this kind of detail for only two additional Plaintiffs—Whitaker
      and Wade. SAC ¶ 19 (alleging that Plaintiff Whitaker incurred a cost of approximately $450 to
      travel to her bank, the post office and the library to make photocopies and mail relevant
      documents); ¶ 26 (alleging that Plaintiff Wade spent approximately $550 for gas, food and other
      incidental expenses when he drove over 2,246 miles to a TD Bank branch in Florida). Although
      Hudson’s Bay intends to argue in its motion to dismiss that these are self-inflicted injuries and
      claims that are absurd on their face, no other Plaintiff can specify alleged monetary losses in
      remediating the effect of attempted fraudulent charges on cards actually used at any of the
      relevant stores.

   7. Plaintiffs Carthan and Wade cannot plausibly allege they suffered harm when they experienced
      fraud on payment cards not used at Hudson’s Bay’s stores. Plaintiff Carthan alleges credit fraud
      on a TD Bank Visa debit card used at Hudson’s Bay’s stores, but claims she time spent contacting
      multiple “banks and credit card companies” about “fraudulent activity.” See SAC ¶ 12. Plaintiff
      Wade alleges he made purchases from Lord & Taylor using a Bank of America debit card, but
      later experienced fraud on that card, as well as a BBVA Compass account and a fraudulent
      withdrawal of money from his TD Bank account. Id. ¶ 26. It is simply not plausible that use of a
      specific payment card at an affected store could lead to fraudulent withdrawals or activity on
      accounts or cards not linked to the card used at the affected store.



                                                     2
          Case
          Case1:18-cv-08472-PKC
               1:19-cv-04492-PKC Document
                                 Document146
                                          58 Filed
                                             Filed10/16/19
                                                   10/11/19 Page
                                                            Page33of
                                                                  of33



Honorable P. Kevin Castel
October 11, 2019
Page 3


     8. Plaintiff Levitt-Raschella continues to attempt to recover for fraud that could not possibly have
        been caused by the Hudson’s Bay incident. She yet again alleges that a bank account, an AT&T
        account, and several credit cards were opened in her name using her social security number, and
        that her Instagram and Amazon accounts were compromised. Id. ¶ 18. But the Second
        Amended Complaint sets forth no facts suggesting that the incident involved here could have
        compromised her social security number, or passwords for her Instagram or Amazon accounts.
        Id. ¶¶ 1, 41 & 79 (the only information potentially compromised here was “cardholder name,
        card number, expiration date, and internal verification code.”) Id. ¶¶. Plaintiff Levitt-Raschella,
        therefore, fails to plausibly allege that these events were caused by the Hudson’s Bay incident.

     9. Plaintiffs Carthan and Wade continue to allege they received “fraudulent emails seeking personal
        information” following the security incident, id. ¶¶ 12, 26, but plead no facts to distinguish these
        emails from everyday spam emails—let alone any facts to link them to the security incident.

     10. Plaintiffs’ claim under the New Jersey’s Consumer Security Breach Disclosure Act, N.J. Stat. Ann.
         § 56:8-163, et seq., fails because it does not allow for a private right of action. See Holmes v.
         Countrywide Fin. Corp., No. 5:08-CV-00205-R, 2012 WL 2873892, at *13 (W.D. Ky. July 12,
         2012); Torres v. Wendy’s Int’l, LLC, No. 616CV210ORL40DCI, 2017 WL 8780453, at *6 (M.D. Fla.
         Mar. 21, 2017).

B.       Plaintiffs’ New Causes of Action Under the Nevada Deceptive Trade Practices Act and
         the Georgia Fair Business Practices Must Be Dismissed Pursuant to Rule 12(b)(6).

The Second Amended Complaint’s claims under two additional state statutes—the Nevada Deceptive
Trade Practices Act (“NDTPA”) and the Georgia Fair Business Practices Act (“GFBPA”)—both fail. First,
the NDTPA does not provide a private right of action. See Bayer Healthcare Pharm. Inc. v. Watson
Pharm., Inc., No. 2:07-CV-01472-KJD-GWF, 2011 WL 13247564, at *1 (D. Nev. Mar. 31, 2011)
(dismissing claims under the Nevada Deceptive Trade Practices Act, holding that there is no private right
of action); Viloria v. Premium Capital Funding LLC, No. 2:12-CV-00406-KJD, 2012 WL 4361252, at *4 (D.
Nev. Sept. 20, 2012) (same). Second, the effort to assert a claim on behalf of a Georgia class for
violations of the GFPA fails because the GFPA prohibits class actions. Ga. Code § 10-1-399 (“Any person
who suffers injury or damages as a result of . . . consumer acts or practices in violation of this part. . .
may bring an action individually, but not in a representative capacity. . . .”); Corcoran v. CVS Health
Corp., 169 F. Supp. 3d 970, 993 (N.D. Cal. 2016) (dismissing GFBPA claims, holding that statute bars
class actions). These claims must therefore be dismissed.

                                                   * * *

We thank the Court for its time and attention to this matter. We respectfully suggest that the Court set a
briefing schedule allowing 30 days for an initial motion, 30 days for a response, and 20 days for a reply.

Respectfully submitted,

/s/ Gregory T. Parks

Gregory T. Parks

c:       All counsel of record (via ECF)




                                                      3
